Citation Nr: 1714252	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  10-35 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for major depressive disorder. 


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service in the United States Navy from November 1977 to March 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In October 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record and has been reviewed.  

In January 2016, the Board remanded this matter for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board previously remanded this matter in January 2016.  The remand directed the AOJ to obtain VA and private treatment records and afford the Veteran a VA examination.

VA sent the Veteran a letter in October 2016 requesting that he identify any treatment records for his claimed condition.  A SSOC issued in December 2016 indicated that no reply was received from the Veteran.

A December 2016 statement from the Veteran's representative indicated that the Veteran is regularly receiving treatment by a VA psychiatrist.  A remand is warranted to obtain the VA treatment records.  If additional records are obtained, the claims file must be returned to the examiner who conducted the November 2016 examination for an addendum opinion.
Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding treatment records from the Jesse Brown VA Medical Center and associate the records with the claims file.

2.  After obtaining any additional outstanding relevant evidence, forward the Veteran's claims file to the November 2016 VA examiner for the purpose of obtaining an addendum as to the etiology of the current major depressive disorder. 

The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

Based on the review of the additional medical records, the examiner should provide an opinion as to whether the Veteran's depression is related to any incident of service, or was caused/ aggravated (permanently worsened beyond normal progression) by his military service.

The examiner should provide a complete rationale for all opinions expressed.  

3.  Then, readjudicate the service connection claim for major depressive disorder.  If the benefits sought on appeal remain denied, the Veteran and his representative will be issued an appropriate supplemental statement of the case and afforded the opportunity to respond.  



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




